ORDER

This matter came before the Court upon the presentation of certified copies of the judgments of conviction of Elizabeth Price for perjury in violation of 18 U.S.C. Sec. 1621 and for making a false statement in violation of 42 U.S.C. Sec. 408A3. The Supreme Court of California accepted Elizabeth Price’s resignation from the Bar of California.
On September 30, 2002, this Court issued a show cause order which directed Bar Counsel and the Respondent to show cause in writing based upon any of the grounds set forth in Maryland Rule 16-773(e) why Respondent should not be disbarred by this Court, provided a copy of that order be personally served on Elizabeth Price on or before October 30, 2002.
Respondent was served with the show cause order and a copy of the Petition for Disciplinary or Remedial Action, with attachments, on October 30, 2002. In a letter dated January 27, 2003, counsel for respondent stated that respondent had no objection to the entry of an order by the Court disbarring respondent from the practice of law in Maryland. It is therefore, this 4th day of February, 2003,
*689ORDERED, by the Court of Appeals of Maryland, that Elizabeth Price be and she is hereby disbarred by consent from the practice of law in Maryland and it is
ORDERED, that the Clerk of this Court shall remove the name of Elizabeth Price from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of the judicial tribunals in this State in accordance with Maryland Rule 16-773(d).